COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Charles Ronald Wade v. Harris County

Appellate case number:   01-15-00155-CV

Trial court case number: 2011-69056

Trial court:             295th District Court of Harris County

        The Motion to Proceed in Forma Pauperis filed by appellant on April 13, 2015 is
DENIED, without prejudice to refiling. Pursuant to Texas Rules of Appellate Procedure, the
affidavit of indigence filed in the trial court pursuant to Texas Rule of Civil Procedure 145 is
insufficient. See TEX. R. APP. P. 20.1(c)(1); TEX. R. CIV. P. 145.
        A new and separate affidavit and proof of current indigence compliant with Texas Rule
of Appellate Procedure 20.1(b) must be filed, and appellant may not simply refile an earlier
affidavit filed in the trial court. See TEX. R. APP. P. 20.1(b), (c)(1).
       It is so ORDERED.

Judge’s signature: ___/s/ Harvey Brown
                   X Acting individually    Acting for the Court


Date: April 21, 2015